Per Curiam.
In this action seeking an injunction and specific performance on a lease agreement, the plaintiffs appeal from a judgment for the defendants. The plaintiffs’ claims of error involve the trial court’s interpretation of the lease agreement which implicate the factfinding function of the trial court. We will not retry *824the case. It is well established that the intention of the parties as to their contractual obligations is a question of fact and as such, we will not reverse the findings of the trial court unless we find they are clearly erroneous. Gallicchio Bros., Inc. v.C & S Oil Co., 191 Conn. 104, 107, 463 A.2d 600 (1983). In an exhaustive and well reasoned memorandum of decision by the state trial referee, the court’s findings are clearly set forth. Our review of the entire record fails to disclose that the factual findings of the referee were clearly erroneous in view of the evidence and pleadings, or that the decision was otherwise unsupported by the evidence. Practice Book § 4061; Branigan v. Cohen, 3 Conn. App. 580, 581, 490 A.2d 1019 (1985).
There is no error.